      Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION

                                               )
 UNITED STATES OF AMERICA ex rel.              )
 SUSAN THAYER,                                 )
                                               )
       Plaintiff,                              )   No. 4:11-cv-00129-JAJ-CFB
                                               )
 v.                                            )   Chief Judge Jarvey
                                               )
 PLANNED PARENTHOOD OF THE                     )
 HEARTLAND, INC.,                              )
                                               )
       Defendant.                              )
                                               )


PLAINTIFF’S MOTION TO DEFER CONSIDERATION OF DEFENDANT’S
BILL OF COSTS PENDING PLAINTIFF’S APPEAL AND OPPOSITION TO
                DEFENDANT’S BILL OF COSTS.

      On May 20, 2020, this Court entered judgment in favor of Defendant Planned

Parenthood of the Heartland (“PPH”) in this matter. (Dkt. No. 322). On June 3,

2020 PPH filed its Bill of Costs in this matter. (Dkt. No. 325). Counsel for

Plaintiff/Relator Sue Thayer contacted counsel for PPH to request that PPH agree

to stipulate to defer consideration of costs and fees until after the appeal in this

matter was concluded, but counsel for PPH decided not to so stipulate.

       MOTION TO DEFER CONSIDERATION OF DEFENDANT’S BILL OF
               COSTS PENDING PLAINTIFF’S APPEAL

      Plaintiff/Relator Sue Thayer first moves the Court to defer any consideration of

Defendant’s Bill of Costs until after the resolution of the appeal she is pursuing at the

United States Court of Appeals for the Eighth Circuit. See Notice of Appeal filed June



                                           1
      Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 2 of 7




8, 2020, (Dkt. No. 326). Federal Rule of Civil Procedure 54(d)(2)(B) permits a district

court to defer ruling on a request for attorney’s fees until a pending appeal has been

decided. See Comments to Fed. R. Civ. P. 54 (1993 amendments) (“If an appeal on the

merits of the case is taken, the court may rule on the claim for fees, may defer its

ruling on the motion, or may deny the motion without prejudice, directing under

subdivision (d)(2)(B) a new period for filing after the appeal has been resolved.”).

Courts have found that the “reasoning of the Advisory Committee’s note [on attorney’s

fees] is applicable to a ruling on a bill of costs” as well. Lasic v. Moreno, No. 2:05-cv-

0161-MCE-DAD, 2007 WL 4180655, at *1 (E.D. Cal. Nov. 21, 2007) (holding that “[i]t is

within the Court’s discretion to proceed or defer the taxation of costs while an appeal

on the merits is pending,” and deciding that “in the interests of judicial economy, ruling

on the Defendant's Bill of Costs should be deferred until the pending appeal is

disposed”); Zimmerman v. R & S Trucking, No. 4:05-cv-0031-DFH-WGH, 2006 WL

3360537, at *2 (S.D. Ind. Nov. 16, 2006) (holding that “the court may stay consideration

of the [bill of costs] issue pending appeal,” granting plaintiff’s motion in that regard,

and “contemplate[ing] scheduling a conference with counsel for both sides to address

the amount of costs properly taxable” after the appeal was concluded). The Eighth

Circuit’s approval of the district court’s decision to defer ruling on both costs and

attorney’s fees in National Farmers' Organization, Inc. v. Associated Milk Producers,

Inc., 850 F.2d 1286 (8th Cir. 1988), is instructive in this regard and only provides

further support for deferring consideration of Defendant’s Bill of Costs. There the

Court stated that the district court “wisely deferred ruling on attorney’s fees and costs



                                            2
     Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 3 of 7




pending appeal,” thereby avoiding such “time-consuming task[s] . . . only to see the

effort overturned on appeal.” Id. at 1312. Accordingly, Plaintiff moves this Court to

proceed consistent with the Lasic, Zimmerman, and National Farmers courts and defer

consideration of Defendant’s Bill of Costs pending Plaintiff’s appeal.

        PLAINTIFF’S OPPOSITION TO DEFENDANT’S BILL OF COSTS

      In the alternative, Thayer makes the following objections to the costs

submitted by PPH.


   1. The video copies of depositions noticed by Thayer are not properly taxable to

      her under 28 U.S.C.A. § 1920 given the circumstances of this case. PPH cites

      to Stanley v. Cottrell, Inc., 784 F.3d 454 (8th Cir. 2015), in support of its

      seeking of costs for these video copies, but that case does not justify taxing

      Thayer for such copies. Stanley permits recoupment of costs for “both printed

      and electronically recorded transcripts of the same deposition” when they are

      “necessarily obtained for use in the case.” Id. at 466 (quoting 28 U.S.C. §

      1920(2)). Here, however, because PPH had no need to access both versions to

      submit its motions for summary judgment as to Counts I and II, they were

      not both “necessarily obtained for use in the case.” Thayer noticed and

      incurred the costs for the stenographic and video recordings of the

      depositions of Sue Haskell, Marjorie Easter, Jennifer Warren-Ulrick, Dan

      Larson, and Paula Laube. As part of this process, Thayer obtained an original

      DVD copy of the deposition. There was thus no need for PPH to obtain a

      separate DVD in the event a witness was unavailable at trial, as asserted by

      PPH counsel. See Rodriguez Decl. ¶¶ 5(a.-e.). This is especially true in that no

      trial was ever even scheduled. As a result, PPH’s asserted costs related to the




                                           3
  Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 4 of 7




   unnecessary securing of DVD copies of these depositions, totaling $635.30,

   should not be taxed to Thayer.

2. The electronic media support related to depositions noticed by PPH should

   not be taxed to Thayer, as these are not supported by either 28 U.S.C.A.

   § 1920 or Stanley. Such costs were not “necessarily obtained for use in the

   case.” 784 F.3d at 466 (quoting 28 U.S.C. § 1920(2)). Rather, such costs are

   plainly “procured primarily for counsel’s convenience,” which the district’s

   own handbook establishes are not taxable. United States District Court,

   Southern District of Iowa, Bill of Costs Guidelines at 5 (“Taxation will not be

   allowed if the transcript was procured primarily for counsel’s convenience.

   McDowell v. Safeway Stores, 758 F.2d 1293 (8th Cir. 1985). Additionally, the

   transcript must have a direct relationship to the determination and result of

   the trial.”). There was, for instance, no need to arrange for electronic media

   support, to include “digitizing and transcript synchronization,” when PPH

   already had original DVD copies of the depositions it noticed (and is already

   taxing Thayer $1,470.00 for a DVD copy of Thayer’s deposition and $1,190.00

   for Estes’ deposition). To permit the taxing of such costs would be to

   countenance not only the recovery of “both printed and electronically

   recorded transcripts of the same deposition,” but various and sundry

   conveniences not permitted by statute or controlling case law. The $1,305.50

   costs for electronic media support for Thayer’s deposition and the $1,130.50

   costs for Estes’ deposition, see Rodriguez Decl. ¶¶ 5(f.-g.), should be left where

   they belong—with PPH. They were obtained for the sake of convenience and

   the particular habits and practices of counsel for PPH, and were thus not

   “necessarily obtained for use in the case.” In fact the district’s Bill of Costs

   Guidelines list a “disk” or “CD-ROM” as the type of recoverable “[e]lectronic

   media support”—nowhere do they mention or provide support for the type of

                                        4
     Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 5 of 7




      costly and unnecessary “digitization” or “synchronization” reimbursement

      sought by PPH here. Guidelines at 6. PPH’s assertion that “video media was

      . . . necessary at the time it was taken for future use at trial” does not justify

      taxing such costs to Thayer. Once PPH obtained a DVD copy of the deposition

      it noticed (which Thayer is not objecting to as a cost, as she herself obtained a

      DVD copy of the depositions she noticed), it had all it needed, especially when

      trial was nowhere on the horizon. PPH was well aware that dispositive

      motion practice would occur prior to a trial date even being set. If PPH did

      not prevail on either of its motions for summary judgment, there would be

      plenty of time for it to have the depositions and videotape synchronized if a

      trial date was ever set. This $2,436.00 sum should therefore be subtracted

      from PPH’s Bill of Costs.

   3. PPH is attempting to tax Thayer for a transcript for a motion hearing

      discussing a motion filed by the United States Government to amend the

      protective order on this matter. See Rodriguez Decl. ¶6(d.). The motion was

      not filed by Thayer, and furthermore, the government prevailed. Moreover,

      this transcript does not have a “direct relationship to the determination and

      result of the trial,” which it must to be recoverable. See Guidelines at 5. This

      $157.50 should not be taxed to Thayer.

      In conclusion, to the extent the Court opts not to defer but rather decides to

tax fees at this time against Thayer, Thayer objects that $3,228.80 of the fees

submitted by PPH are not taxable to her, and therefore requests that the court

subtract that figure from the total submitted by PPH.




                                           5
Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 6 of 7




Respectfully submitted this 17th day of June, 2020.

                                      ATTORNEYS FOR PLAINTIFF-
                                      RELATOR SUSAN THAYER

                                      LEAD COUNSEL:
                                      /s/ J. Russell Hixson
                                      J. RUSSELL HIXSON
                                      HIXSON & BROWN, P.C.
                                      160 S. 68th Street, Suite 1108
                                      West Des Moines, IA 50266
                                      Tel.: (515) 222-2620
                                      rhixson@hixsonbrown.com

                                      Kevin H. Theriot
                                      Kenneth J. Connelly Jr.
                                      ALLIANCE DEFENDING FREEDOM
                                      15100 N. 90th Street
                                      Scottsdale, AZ 85260
                                      Tel.: (480) 444-0020
                                      ktheriot@ADFlegal.org
                                      kconnelly@ADFlegal.org




                                  6
      Case 4:11-cv-00129-JAJ-CFB Document 331 Filed 06/17/20 Page 7 of 7




                            CERTIFICATE OF SERVICE

      I, J. Russell Hixson, an attorney, hereby certify that on the 17th day of June,

2020, the foregoing was filed with the Clerk of Court using the ECF system, which

will send notification of such filing to the following:

 Alan S. Gilbert, pro hac vice                  Stanley J. Thompson
 Kristen C. Rodriguez, pro hac vice             Jonathan C. Wilson
 DENTONS US LLP                                 DAVIS BROWN KOEHN SHORS & ROBERTS
 233 S. Wacker Drive, Suite 5900                PC
 Chicago, IL 60606                              215 10th Street, Suite 1300
 kristen.rodriguez@dentons.com                  Des Moines, IA 50309
                                                stanthompson@davisbrownlaw.com
 Jae Park, pro hac vice                         jonathanwilson@davisbrownlaw.com
 DENTONS US LLP
 4655 Executive Drive, Suite 700
 San Diego, California 92121
 jae.park@dentons.com

 Carter White, pro hac vice
 DENTONS US LLP
 1221 Avenue of the Americas
 New York, New York 10020-1089
 carter.white@dentons.com

 Tony K. Lu, pro hac vice
 DENTONS US LLP
 101 Federal Street, Suite 2750
 Boston, MA 02110
 tony.lu@dentons.com




                                                  /s/ J. Russell Hixson
                                                  J. Russell Hixson




                                            7
